EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Sunovia Energy Technologies, Inc. (the "Company") on Form 10-QSB for the quarter ended October 31, 2007 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Carl L. Smith, III, Chief Executive Officer and I, Matthew Veal, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities and Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. A signed original of this written statement required by Section 906 has been provided to Sunovia Energy Technologies, Inc. and will be retained by Sunovia Energy Technologies, Inc. and furnished to the Securities and Exchange Commission or its staff upon request. December 19, 2007 /s/ Carl L. Smith, III Carl L. Smith, III Chief Executive Officer December 19, 2007 /s/ Matthew Veal Matthew Veal Chief Financial Officer
